Citation Nr: 1227766	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for hearing loss and tinnitus.  In November 2006, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.  

In July 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In July 2011, the Board remanded the matters on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing some of the requested development, the AMC continued the denial of the claims (as reflected in an July 2012 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.  

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  





REMAND

Unfortunately, the Board finds that further RO action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the July 2011 remand, the evidence of record before the Board was deemed inadequate for resolving the matters on appeal.  Specifically, the Board found that the report of the June 2006 VA audiology examination and opinion obtained by the RO inadequate due to the fact that the opinion was based, in part, on incorrect facts.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the Board noted that the Veteran reported that he had received VA treatment for hearing loss and tinnitus, but that such records had not been associated with the claims file.  

As such, the Board remanded the matters on appeal so that the RO could obtain "from the Castle Point VAMC all outstanding pertinent records of evaluation and/or treatment of hearing loss and tinnitus (dated prior to May 2008)."  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Once any outstanding records were associated with the claims file, the RO was to obtain an addendum opinion (or new audiological examination and opinion, if necessary) regarding whether the Veteran's claimed hearing loss and tinnitus are related to his military service, to include likely in-service noise exposure associated with service in an artillery unit.  

Review of the claims file reveals that, on July 27, 2011, the AMC requested all outstanding records of evaluation and/or treatment of the Veteran's hearing loss and tinnitus dated prior to May 2008 from Castle Point VA Medical Center (VAMC).  However, prior to receipt of any outstanding VA treatment records, on August 5, 2011, the Veteran underwent a VA audiology examination.  Thereafter, on August 8, 2011, records from Castle Point VAMC were received at the AMC; attached to the medical records was a reply from the VAMC indicating that all available records dated from May 2008 through the present were included.  

Given these circumstances, a remand is necessary to afford the RO the opportunity to comply with the Board's previous remand instruction.  In this regard, while the AMC requested the appropriate records from Castle Point VAMC (i.e., records dated prior to May 2008), the VAMC sent the wrong records (i.e., records dated since May 2008).  Thus, regardless of when the AMC scheduled the Veteran's VA audiology examination, the August 2011 opinion remains inadequate due to the fact that the opinion remains based, in part, on incorrect facts.  

Accordingly, the RO should forward the claims file to the audiologist who provided the August 2011 audiology examination for an addendum opinion with a complete, clearly-stated rationale.  With respect to both hearing loss in each ear to an extent recognized as a disability for VA purposes, and any current tinnitus, the examiner should opine whether it is at least as likely as not that such disability is the result of injury or disease incurred or aggravated during service, to specifically include in-service noise exposure associated with serving in an artillery unit.  

In rendering the requested opinion, the examiner should consider additional evidence submitted since the August 2011 examination, including an October 2011 lay statement by the Veteran and a November 2009 article entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss."  The examiner should also discuss the significance, if any of a February 1952 audiogram which reflects abnormal hearing in the 500 and 1,000 Hertz frequencies during service (when converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).

The RO should only arrange for further examination of the Veteran if the original examiner is no longer available or if such examination is deemed necessary .  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the appellant fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further competent opinion in this matter, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As discussed above, the Castle Point VAMC did not send the correct records (as requested in July 2011).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Castle Point VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated prior to May 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Castle Point VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated prior to May 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, the Veteran's entire claims file, to include a complete copy of this remand should be forwarded to the August 2011 audiologist for an addendum opinion.  

With respect to each diagnosed disability - hearing loss in each ear to an extent recognized as a disability for VA purposes and any current tinnitus - the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include likely in-service noise exposure associated with service in an artillery unit.  

In rendering the requested opinion, the examiner should consider additional evidence submitted since the August 2011 examination, including an October 2011 lay statement by the Veteran and a November 2009 article entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss."  The examiner should also consider and discuss the significance, if any, of a February 1952 service audiogram which (when converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units) reflects abnormal hearing in the 500, 1,000, Hertz frequencies.  

If the August 2011 examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination by an ear, nose and throat (ENT) physician or audiologist, to obtain an opinion responsive to the question and points noted above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the matters on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims), and legal authority. 

8.  If any benefit sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.'


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

